IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,556-02




EX PARTE CHRISTOPHER MOORE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007-503-C2A
IN THE 54TH JUDICIAL DISTRICT COURT FROM MCLENNAN COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and was sentenced to twenty-nine years’ imprisonment. The Tenth Court of Appeals
affirmed his conviction.  Moore v. State, No. 10-08-00211-CR (Tex. App.–Waco, July 2, 2009).
            On June 16, 2010, this Court remanded this application to the trial court for findings of fact
and conclusions of law.  On August 19, 2010, the trial court signed findings of fact and conclusions
of law that were based on the affidavit from trial counsel.  The trial court recommended that relief
be denied.
            Based on the trial court’s findings of fact as well as this Court’s independent review of the
entire record, we deny relief.


Filed: September 15, 2010
Do not publish